Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-268123 to Shima et al. (Shima).
Regarding Claim 1, Shima teaches a structure comprising: 
a support 1; 
partition walls 2 formed on the support; 
colored layers 4 formed in regions partitioned by the partition walls, on the support; and 
organic material layers 3 formed using a composition including a compound having a group with an ethylenically unsaturated bond (γ-methacryloxy propyltrimethoxysilane having a 2 bond, [0018]), between the partition walls and the colored layers (see Fig. 1).

Regarding Claim 8, Shima teaches a color filter comprising the structure according to claim 1 (device of Shima is a color filter).

Regarding Claim 9, Shima teaches a solid-state imaging element comprising the structure according to claim 1 ([0001], LCD).

Regarding Claim 10, Shima teaches a image display device comprising the structure according to claim 1 ([0001], LCD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of U.S. Pat. Pub. No. 20120267745 to Tsuji.
Regarding Claim 2, Shima teaches the structure according to claim 1, but does not teach that a thickness of the organic material layer is 30 nm or less.
However, in analogous art, Tsuji teaches in [0036] that a thickness of the adhesion film may be netween .1 and 5 nm. Where the claimed range overlaps with the prior art, a prima facie case of obviousness exists (MPEP 2144.05(I)).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Tsuji since Shima is silent regarding the film thickness, motivating those of ordinary skill to seek out such teachings.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shima as applied to Claim 1 in view of U.S. Pat. Pub. No. 20160370646 to Nishiyama et al. (Nishiyama).
Regarding Claim 3-5, Shima teaches the structure according to claim 1, but does not explicitly teach that the compound having a group with an ethylenically unsaturated bond includes a resin having a group with an ethylenically unsaturated bond in a side chain thereof.
However, in analogous art, Nishiyama teaches in [0100] an similarly used resin layer P-1 having a resin with an ethylenically unsaturated bond in a side chain thereof (methyl-methacrylate).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Nishiyama to provide a black light shielding material, as taught by Nishiyama throughout.

Regarding Claim 4, Shima and Nishiyama teach the structure according to claim 3, wherein an acid value of the resin is 10 to 100 mgKOH/g (Nishiyama, [0100] teaches 75-150, see MPEP 2144.05(I)).

Regarding Claim 5, Shima and Nishiyama teach the structure according to claim 3, wherein a weight-average molecular weight of the resin is 5,000 to 20,000 (Nishiyama, [0100] teaches 2000-100,000, see MPEP 2144.05(I)).

Regarding Claim 6, Shima and Nishiyama teach the structure according to claim 1, wherein the composition further includes a surfactant (Nishiyama, [0058]).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shima as applied to Claim 1 in view of U.S. Pat. No. 5404005to Shimomura et al. (Shimomura).
Regarding Claim 7, Shima teaches the structure according to claim 1, but does not explicitly teach that the colored layers are formed using a composition including a compound having a group with an ethylenically unsaturated bond.
However, in analogous art, Shimomura teaches that color filter materials may be methylacrylate, a compound having unsaturated bonds. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Shimomura since Shima is silent regarding the material set of the color filter, thereby motivating those of ordinary skill to seek out such teachings. 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812